DETAILED ACTION

Response to Amendment
1.	The amendment filed on 10/26/21 has been entered.

Claims 1 and 3-20 have been amended.

Claim 2 has been cancelled.

Claims 1 and 3-20 are pending.

Allowable Subject Matter
2.	The indicated allowability of claims 2, 3 and 15 is withdrawn in view of the (IDS) submitted on 9/30/21. Rejections based on the cited reference(s) follow.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/30/21 is being considered by the examiner. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (“Yamazaki”) US PG-Pub 2009/0114917 in view of CN 106684037 to Liu (“Liu”) (IDS filed 9/30/21).
Yamazaki discloses in Figs. 7 and 13-16 a method for an array substrate, the array substrate comprising an active switch, and said method comprising:  providing a substrate (e.g. element 200); forming a gate electrode (e.g. element 202), a gate insulating layer (e.g. element 204), a semiconductor layer (e.g. element 206/208/210), a source drain electrode layer (e.g. element 212) and a photoresist layer on the substrate, wherein the semiconductor layer comprises an active layer (e.g. element 208, ¶[0130]) and a doped layer (e.g. element 210, ¶[0138]);                               patterning the photoresist layer thereby creating a pattern photoresist layer (Fig. 15A), wherein the patterned photoresist layer comprises a first and second thickness areas (e.g. concave portion of element 400 shown in Fig. 15A, and non-concave portion of element 400 shown in Fig. 15A), and wherein a first thickness area thickness is less than a second thickness area thickness; performing at least one wet etching (¶[0240]) on the source drain electrode layer to form a source electrode (e.g. element 212, Figs. 7 and 13-16) and a drain electrode (e.g. element 212, Figs. 7 and 13-16) of the active switch and performing at least one dry etching (¶[0246]) on the semiconductor layer to form a channel area (Figs. 7 and 13-16) of the active switch, by using the patterned photoresist layer; and  performing at least one photoresist ashing between the steps of wet etching and the dry etching (¶[0246]).
Re claim 4, Yamazaki discloses (¶[0246]) wherein in the at least one photoresist ashing, an etching gas comprises at least one of sulfur hexafluoride and oxygen.  
Yamazaki also discloses employing etching gas selected from O2 and SF6 (¶[0246]) -- note that Applicant teaches (¶¶[0054-0058]) that the etching gas includes sulfur hexafluoride and 2 and SF6 (claims 1, 5-8). However, the range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
Yamazaki teaches the manufacturing method for an array substrate as recited in the claim. The difference between Yamazaki and the present claim is the recited second wet and dry etchings.
Liu discloses wherein said at least one wet etching comprises a first-time wet etching and a second-time wet etching, said at least one dry etching comprises a first-time dry etching and a second-time dry etching, and said firs-time wet etching, said first-time dry etching, said second-time wet etching and said second-time dry etching are performed in sequence (abstract).  

Re claim 3, Liu discloses wherein the at least one photoresist ashing comprises a first-time photoresist ashing, a second-time photoresist ashing and a third-time photoresist ashing, wherein the first-time photoresist ashing is performed between the first-time wet etching and the first-time dry etching, wherein the second-time photoresist ashing is performed between the first-time dry etching and the second-time wet etching, and wherein the third-time photoresist ashing is performed between the second-time wet etching and the second-time dry etching (abstract and Figs. 1-3).
Re claim 9, Yamazaki discloses (¶[0135]) wherein the gate insulating layer is a silicon nitride layer.  
Re claim 10, Yamazaki discloses (¶[0228]) wherein the active layer is an amorphous silicon layer.
Re claim 11, Yamazaki discloses (¶[0160]) wherein the doped layer is a heavily doped polysilicon layer or a heavily doped amorphous silicon layer.  
Re claim 13, Yamazaki discloses wherein the photoresist layer covering the semiconductor layer is partly removed by the at least photoresist ashing (Figs. 7 and 13-16).
Re claim 14, Yamazaki discloses wherein the gate electrode is located on the substrate; wherein the gate insulating layer is located on the gate electrode;  wherein the semiconductor layer is located on the gate insulating layer; the doped layer (e.g. element 210, ¶[0138]) is 
Yamazaki does not specifically teach the recited distance between a projection contours.  However, the range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Liu and in further view of Yamazaki et al., US PG-Pub 2015/0077162 (“Yamazaki ‘162”).
The combined references of Yamazaki and Liu disclose the method for manufacturing an array substrate as recited in the claim. The difference between the combined references and the present claim is the recited stacked source/drain electrode. 

Yamazaki ‘162 could be incorporated with the combined references which would result in the claimed invention. The motivation to combine the teachings of Yamazaki ‘162 would be to provide a heat-resistant and lower resistance film. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Yamazaki ‘162 to arrive at the claimed invention.
8.	Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Liu.
Yamazaki discloses in Figs. 7 and 13-16 a method for manufacturing a transistor of an array substrate, comprising:  forming a gate electrode on a substrate;  forming a gate insulating layer on the gate electrode; forming a semiconductor layer on the gate insulating layer, wherein the semiconductor layer comprises an active layer and a doped layer on the the active layer;  forming a source drain electrode layer on the doped layer; forming a photoresist layer on the source drain electrode layer; exposing and developing said the photoresist layer to obtain a first photoresist pattern, the first photoresist pattern comprising a first and second thickness areas and a hollow area, wherein a first thickness area thickness is less than a second thickness area  thickness (Fig. 15A), and wherein the hollow area exposes the source drain electrode layer (Fig. 15C); performing a first-time wet etching on said the source drain electrode layer, and taking said the first photoresist pattern as a first mask (¶[0240]); performing a first-time ashing processing on said the first photoresist pattern to obtain a second photoresist pattern (¶[0246]);  performing a first-time dry etching on said the semiconductor layer (¶[0246]), 

Yamazaki also discloses employing etching gas selected from O2 and SF6 (¶[0246]) -- note that Applicant teaches (¶¶[0054-0058]) that the etching gas includes sulfur hexafluoride and oxygen … when the ratio of the lateral etching rate to the longitudinal etching rate is 1:0.9, the etching gas is oxygen; when the ratio of the lateral etching rate to the longitudinal etching rate is 1:1.5, the etching gas is sulfur hexafluoride and oxygen … the flow of sulfur hexafluoride is in the range of 200-800 seem, and the flow  of oxygen is in the range of 8000-10000 seem, so that the ratio of the lateral etching rate to the longitudinal etching rate of the photoresist layer 160 is in the range of 1:0.9 - 1:1.5, but does not specifically teach the recited ashing ranges or flow of O2 and SF6 (claims 15, 17-20). However, the range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
Yamazaki teaches the manufacturing method for an array substrate as recited in the claim. The difference between Yamazaki and the present claim is the recited second wet and dry etchings.

Liu's teachings could be incorporated with Yamazaki's device which would result in the claimed invention. The motivation to combine Liu's teachings would be successfully remove heavy doping residue from the channel region (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Liu's teachings to arrive at the claimed invention.

	Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US PG-Pub 2012/0028421) discloses an array panel including a photoresist pattern having first and second portions.
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/30/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green Yara can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.